DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 11/8/2018.  Claims 1-14 are pending an examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  “the first or the second control signals” is believed to be in error for --the first control signals or the second control signals--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14
Claim 1. the antecedent basis of the second recitation of “a gas turbine” is unclear; claim 2. there is a lack of antecedent basis for “the sensor measurement signal”, there is lack of antecedent basis for “the estimated health parameters”; claim 7. the antecedent basis of “at least one sensor measurement signal” is unclear, there is a lack of antecedent basis for “virtual measurement signal”; claim 10. there is a lack of antecedent basis for “the adjusted turbine state transition matrix and filter gain matrix”, there is a lack of antecedent basis for “the adjusted turbine state transition matrix and filter gain matrix”, the meaning of “a product of a compensation matrix and an initial turbine state transition matrix and filter gain matrix” is ambiguous since it is unclear whether a single product of 3 elements is being defined or if two products of 2 elements each are being defined; claim 13. the antecedent basis of “a gas turbine” is unclear, there is a lack of antecedent basis for “the virtual measurement signal”.  Claims dependent therefrom are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiseman 2007/0118270
Regarding claim 1, Wiseman teaches a system for controlling a gas turbine (turbine engine 40), comprising: a control system (FADEC) configured for providing control signals (control commands 38 [0029] “A control logic unit 42 in the FADEC 44 transmits control commands 38 to the turbine engine 40”) to a gas turbine (turbine engine 40); a tuning system configured for providing tuning signals (one of the following: updated engine model (72), difference (or delta) signal (64), compute quality adjustments (66), or the updated set of model-computed sensors values 50 [0031]-[0032] “The engine sensor values 46 measured at engine intermediate rated power (IRP), are input to a subtractor circuit 60. Model-computed values 50 are subtracted from the engine sensor values 46 and the difference (or delta) signal 64 is input to compute quality adjustments in control block 66. An iterative process 68 controls the sampling rate indicated as switch 70 … The updated engine model 72 is updated … by the computed quality adjustments 66. The updated engine model 72 is then input to the embedded model 56. Operating conditions 76 at intermediate rated power (IRP) are also input to the embedded model 56. The embedded model 56 generates an optimum set of component quality adjustments 78, and also generates an updated set of model-computed sensors values 50 to close the feedback loop to the subtractor 60. The model-computed sensor values are subtracted from the IRP engine sensor values 46 again to begin another iteration), a modelling system (embedded model 56 [0023] An embedded model of the engine 10 is employed to estimate sensed parameters such as rotor speeds, temperatures and pressures, as well as parameters such as stall margin, thrust and airflow, based on input parameters. Input parameters include environmental conditions, power setting and actuator position. The embedded model may be a 
Regarding claim 2, Wiseman further teaches an estimator (tracking filter per [0026] cited infra) configured for estimating health parameters (component quality levels [0026] Assuming that the sensor values are accurate, the model quality parameters will reflect actual engine component quality levels when the sensed parameters are tracked over time with the model quality parameters. Tracking of the model quality parameters is accomplished through a tracking filter 48 (see generally, FIG. 2). These actual component quality levels can be used to diagnose engine problems) based on the sensor measurement signal (see [0026] cited supra), wherein the estimated health parameters are provided to the tuning system ([0029] … Parameters of the engine components are sensed and the sensed engine values 46 are returned to the input of the control logic unit 42 and a tracking filter 48. The tracking filter 48 compares the sensed engine values 46 with the model-computed values 50 generated from the embedded model 56. The tracking filter 48 generates an updated set of quality parameters 54, which are input to a pattern recognition module 52 to detect anomalous patterns. The pattern recognition module 52 includes a data storage unit containing a library of anomalous patterns. The anomalous patterns may be drawn from historical data, from which learning experience indicates a set of known parameters is anomalous, or may be generated from algorithms, that can determine for example, that an increase in engine efficiency over time is an anomalous pattern. The estimated quality parameters 54 are also used to update the embedded model 50, as indicated by 
Regarding claim 3, Wiseman further teaches wherein the modelling system is further configured to generate predicted health parameters (54 see ([0029] … Parameters of the engine components are sensed and the sensed engine values 46 are returned to the input of the control logic unit 42 and a tracking filter 48. The tracking filter 48 compares the sensed engine values 46 with the model-computed values 50 generated from the embedded model 56. The tracking filter 48 generates an updated set of quality parameters 54, which are input to a pattern recognition module 52 to detect anomalous patterns. The pattern recognition module 52 includes a data storage unit containing a library of anomalous patterns. The anomalous patterns may be drawn from historical data, from which learning experience indicates a set of known parameters is anomalous, or may be generated from algorithms, that can determine for example, that an increase in engine efficiency over time is an anomalous pattern. The estimated quality parameters 54 are also used to update the embedded model 50, as indicated by arrow 58.) which are provided to the tuning system (see [0029] cited supra), wherein the tuning signals are further based on the predicted health parameters (see [0029] cited supra). 
Regarding claim 4, Wiseman further teaches wherein the virtual measurement signals are also provided to the sensor diagnostic system (see ([0029] … Parameters of the engine components are sensed and the sensed engine values 46 are returned to the input of the control logic unit 42 and a tracking filter 48. The tracking filter 48 compares the sensed engine values 46 with the model-computed values 50 generated 
Regarding claim 13, per the rejection of claim 1 supra, Wiseman teaches all of the structural limitations recited in claim 13.  The recited method steps of claim 13 are the normal and usual operation of the apparatus taught by Wiseman, as such, the recited method steps are anticipated since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman in view of Hogg 5,408,412
Regarding claim 5, Wiseman teaches the invention as discussed above.
Wiseman does not teach wherein the control system comprises: a first regulator configured for generating first control signals; a second regulator configured for generating second control signals; a control output switching system configured to output selectively the first or the second control signals, wherein a state of the control output switching system is based on the control system reconfiguration signals.
Hogg teaches wherein the control system comprises: a first regulator configured for generating first control signals; a second regulator configured for generating second control signals (the first regulator configured for generating first control signals and the 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wiseman with Hogg to provide for a flight system having the benefit of redundant sensing and control.
Regarding claim 6, Wiseman in view of Hogg teaches the invention as discussed above.
Wiseman in view of Hogg as discussed above also teaches wherein the control system comprises: a sensor output switching system (the “overarching controller component” per configured col. 3 ll. 60 to col. 4 ll. 14 cited supra) configured to selectively provide the at least one sensor measurement signal or the virtual measurement signals to the second regulator (see col. 3 ll. 60 to col. 4 ll. 14 cited supra, the overarching controller component controls which sensors and hence which sensor measurement signals are used by the regulators), wherein a state of the sensor output switching system is based on the control system reconfiguration signals (the overarching controller component controls which sensors are used by the regulators, the implied signals sent to the regulators have been construes as reading on the control system reconfiguration signals, and the state of the sensor output switching system has been construed as the state established by the overarching controller component when it controls which sensors are used (in particular which sensors of the redundant set are used), see col. 3 ll. 60 to col. 4 ll. 14 cited supra).
Regarding claim 7, Wiseman in view of Hogg teaches the invention as discussed above.
Wiseman further teaches wherein the sensor diagnostics system is configured to determine a sensor residual (difference (or delta) signal (64)) being a difference . 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman in view of Hogg and Koehler 6,999906
Regarding claim 8, Wiseman in view of Hogg teaches the invention as discussed above.
Wiseman further teaches that the sensor residual increasing in magnitude can indicate a system/sensor failure ([0034] … These quality parameters are tracked using sensor values that are presumed to be accurate. However, when the signal drifts because of an in-range sensor failure, the deltas may be greater).
Wiseman in view of Hogg as discussed above also teaches a condition for switching the control output switching system being based on detecting a sensor failure (see Hogg col. 3 ll. 60 to col. 4 ll. 14 cited supra) 
Wiseman in view of Hogg as discussed is silent as to the sensor residual increasing exceeding a threshold indicating the system failure.
Koehler teaches a sensor residual increasing exceeding a threshold indicating the system failure (col. 2 ll. 35-45 “It is further known in the prior art to use an observer for fusing of sensor signals with a system model. Thereby, the observer takes into account the assumed accuracy of the system model and the assumed accuracy of the sensor signals in such a way that it fuses these in a most optimal manner. Since the system status is partially measured with at least one sensor it is possible to ascertain a failure status due to the deviation of the measured values from the expectation of the respective estimated values of the system model. Following a comparing with threshold values, a failure status is present”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiseman in view of Hogg with Koehler since it has been held that it is an obvious extension of prior art principles to use of known technique (comparing a residual calculated as a difference between a modeled and a sensed value to a threshold) to improve similar devices (control systems using fault detection based on a residual calculated as a difference between a modeled and a sensed value to a threshold) in the same way (facilitating the detection of sensor faults where the use of a simple threshold comparison is suitable); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (C)
Regarding claim 9, Wiseman in view of Hogg teaches the invention as discussed above.
Wiseman further teaches that the sensor residual increasing in magnitude can indicate a system/sensor failure ([0034] … These quality parameters are tracked using sensor values that are presumed to be accurate. However, when the signal drifts because of an in-range sensor failure, the deltas may be greater).
Wiseman in view of Hogg as discussed above teaches a condition for switching the sensor output switching system being based on detecting a system/sensor failure (see Hogg col. 3 ll. 60 to col. 4 ll. 14 cited supra) 
Wiseman in view of Hogg as discussed is silent as to the sensor residual increasing exceeding a threshold indicating the sensor failure.
Koehler teaches a sensor residual increasing exceeding a threshold indicating the system failure (col. 2 ll. 35-45 “It is further known in the prior art to use an observer for fusing of sensor signals with a system model. Thereby, the observer takes into account the assumed accuracy of the system model and the assumed accuracy of the sensor signals in such a way that it fuses these in a most optimal manner. Since the system status is partially measured with at least one sensor it is possible to ascertain a failure status due to the deviation of the measured values from the expectation of the respective estimated values of the system model. Following a comparing with threshold values, a failure status is present”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiseman in view of Hogg with Koehler since it has been held that it is an obvious extension of prior art principles to use of known technique (comparing a residual calculated as a difference between a modeled and a sensed value to a threshold) to improve similar devices (control systems using fault detection based on a residual calculated as a difference between a modeled and a sensed value to a threshold) in the same way (facilitating the detection of sensor faults where the use of a simple threshold comparison is suitable); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (C)
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman in view of Hogg and Wikipedia Kalman Filter
Regarding claim 10
Wiseman in view of Hogg as discussed above does not teach wherein the tuner system reconfiguration signals provided to the tuning system are used to adjust a turbine state transition matrix and filter gain matrix, based on the sensor residual, wherein the adjusted turbine state transition matrix and filter gain matrix define evolution of operational states of the gas turbine.
Wikipedia teaches a reconfiguration signal comprising adjusting a state transition matrix (F) and filter gain matrix (K), based on the sensor residual (y)
The adjusted turbine state transition matrix and filter gain matrix defining the evolution of operational states of the gas turbine would be the result of implementing the tuner system reconfiguration signal as part of a Kalman Filter for the modelling system taught by Wiseman in the rejection of claim 1 supra.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiseman in view of Hogg with Wikipedia since the Kalman Filter is commonly used to combine sensor data with an estimator/model  (“The Kalman filter uses a system's dynamics model (e.g., physical laws of motion), known control inputs to that system, and multiple sequential measurements (such as from sensors) to form an estimate of the system's varying quantities (its state) that is better than the estimate obtained by using any one measurement alone. As such, it is a common sensor fusion and data fusion algorithm”, see also “The Kalman filter is an efficient recursive filter that estimates the internal state of a linear dynamic system from a series of noisy measurements. It is used in a wide range of engineering and econometric applications from radar and computer vision to estimation of structural macroeconomic models and is an important topic in control 
Regarding claim 11, Wiseman in view of Hogg and Wikipedia teaches the invention as discussed above.
Since “a corresponding residual” is not defined, the compensation matrix differing from an identity matrix (the compensation matrix being diagonal and having elements all equal to 1) is not a required limitation. As such, the compensation matrix can be construed as always being an identity matrix.  If the compensation matrix is an identity matrix, then the adjusted turbine state transition matrix and filter gain matrix being defined as a product of a compensation matrix and an initial turbine state transition matrix and filter gain matrix becomes the adjusted turbine state transition matrix and filter gain matrix being defined as a product of an identity matrix and an initial turbine state transition matrix and filter gain matrix.  As such, Wiseman in view of Hogg and Wikipedia as discussed above also teaches “wherein the adjusted turbine state transition matrix and filter gain matrix are defined as a product of a compensation matrix and an initial turbine state transition matrix and filter gain matrix, the compensation matrix being diagonal and having elements differing from one (1) depending on a magnitude of a corresponding residual”. 
Claims 12 and 14Wiseman in view of Cataldi 2011/0016876
Regarding claim 12, Wiseman teaches the invention as discussed above.
Wiseman does not teach wherein the at least one sensor measurement signal comprises a compressor discharge pressure measurement signal, wherein a rotation shaft power is controlled to be below a limit and/or compressor discharge pressure is limited according to a predetermined schedule.
Cataldi teaches at least one sensor measurement signal comprises a compressor discharge pressure measurement signal ([0056] The control system 10 includes a closed loop unit 18 which generates a control signal for control of the actuator 9 of the variable vanes 8 so as to set their angle. The control is such that the measured compressor discharge pressure (P.sub.cd) or another pressure downstream of the variable vanes 8 is controlled to match a target value according to a specified schedule. In this schedule the target value of the compressor discharge pressure (P.sub.cd) is determined as a function of the measured inlet temperature (T.sub.amb) and of the shaft rotational speed (n). If the measured compressor discharge pressure (P.sub.cd) is lower than the defined target value, the variable vanes 8 are commanded to open with respect to the compressor inlet airflow and if it is lower than the defined target value, the variable vanes 8 are commanded to close with respect to the compressor inlet airflow vice versa), wherein a rotation shaft power
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiseman with Cataldi’s teachings on control systems to facilitate mitigating compressor stall and surge ([0002] The axial compressors of modern heavy duty gas turbine engine are usually equipped with one or more rows of variable vanes. One known problem with axial flow compressors is so-called stall or surge, which can occur when pressure, velocity and/or rotational speed relationship of the compressor are disturbed or unmatched so that the compressor is operating outside its design characteristics. Stall or surge is a breakdown of the smooth pattern of flow through the compressor into violent turbulence, a stall referring to a breakdown in flow in only some of the stages of a multi-stage compressor and a surge generally referring to a complete breakdown of smooth air flow through the compressor. [0003] Variable vanes allow a smooth control of the compressor inlet air mass flow while maintaining high aerodynamic efficiency of the axial compressor and sufficient margin to compressor stall and surge limits. [0019] …The gas turbine engine system includes a gas turbine engine having at least one compressor with at least one row of adjustable variable vanes for control of an inlet air mass flow, at least one combustor and at least one turbine. The method includes providing a control system, which based on and as a function of at least one measured temperature value measured upstream of the at least one compressor or a measurable quantity directly functionally related thereto, controls a position of the variable vanes. The position is controlled such that at least one measured pressure value varying with an angular position of the variable vanes is at a predefined target pressure which is a function of said at least one measured temperature.)
Regarding claim 14, per the rejection of claim 12 supra, Wiseman in view of Cataldi teaches all of the structural limitations recited in claim 14.  The recited method steps of claim 14 are the normal and usual operation of the apparatus taught by Wiseman in view of Cataldi, as such, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741